Citation Nr: 0616031	
Decision Date: 06/02/06    Archive Date: 06/13/06	

DOCKET NO.  03-37 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1972 to December 1975, appealed that decision through the 
BVA, and the case was referred to the Board for appellate 
review. 


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In 
August 2002 the veteran filed an informal claim to establish 
service connection for status post right and left knee 
injuries with arthritis.  In the veteran's formal claim for 
VA benefits received in October 2002 he made reference to 
cartilage knee damage during service.  However, the January 
2003 rating decision only addressed entitlement to service 
connection for bilateral Osgood-Schlatter disease.  In the 
veteran's Notice of Disagreement he again made reference to 
knee injuries.  In response, an October 2003 rating decision 
denied service connection for a left knee injury with 
degenerative changes and a right knee injury with medial 
meniscus tear and degenerative changes.  While the issues 
denied by the October 2003 rating decision are not currently 
before the Board, the veteran's December 2003 Substantive 
Appeal filed in connection with this appeal from the January 
2003 rating decision can be construed as a Notice of 
Disagreement to the October 2003 rating decision.  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the United States Court 
of Appeals for Veterans Claims (Court) has indicated that the 
proper action is to remand the matter to the RO for 
appropriate action, specifically to issue a Statement of the 
Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In 
addition, the Board believes that the issues addressed by the 
October 2003 rating decision are sufficiently intertwined 
with the issue addressed by the January 2003 rating decision 
that the Board will defer consideration of the issue 
presently on appeal pending the issuance of a Statement of 
the Case in connection with the veteran's disagreement with 
the October 2003 rating decision. 

The Board is also of the opinion that the record does not 
contain sufficient medical evidence to decide the claim.  
While the veteran was afforded a VA examination in December 
2002 the examiner indicated that he did not have the 
veteran's claims file, and specifically indicated that he did 
not have the veteran's service medical records available for 
his review.  The RO then referred the case for a further 
review by that examiner who concluded that the veteran's 
preexisting knee condition was less likely than not to be 
related to his service time.  However, the examiner did not 
offer an opinion as to whether the veteran's Osgood-Schlatter 
disease, which the medical evidence appears to show 
preexisted the veteran's entry into service, increased in 
severity during service, and if so, whether that increase in 
severity represented the natural progress of the disease or a 
chronic worsening or increase in severity of the underlying 
pathology.  In fact, neither examination is clear as to 
whether the veteran currently has Osgood-Schlatter disease.  
Therefore, the Board believes that the two VA examinations 
are inadequate and that further clarifying information should 
be obtained from the physician who performed the two VA 
examinations, if that physician is available.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is necessary.  Accordingly, this 
case is REMANDED for the following actions:

1.  The veteran's claims file should be 
referred to the examiner who performed 
the December 2002 and July 2003 VA 
examinations for further information and 
clarification.  (If that examiner is 
unavailable, the veteran's claims file 
should be referred to another appropriate 
examiner.)  The examiner is requested to 
review the veteran's service medical 
records and the post service medical 
records pertaining to the veteran's knees 
and offer comments and an opinion to the 
following questions:  (1) Did the 
veteran's Osgood-Schlatter disease exist 
prior to his entry into service?  (2)  If 
the veteran's Osgood-Schlatter disease 
existed prior to service, was there an 
increase in severity of the disability 
during service?  (3)  If there was an 
increase in severity of the preexisting 
Osgood-Schlatter disease during service, 
did that increase in severity represent 
the natural progress of the disease or 
represent a chronic worsening of the 
preexisting Osgood-Schlatter disease?  
(4)  Does the veteran currently have 
evidence of Osgood-Schlatter disease?  
(5) Is any currently diagnosed knee 
disorder causally or etiologically 
related to the Osgood-Schlatter disease 
shown in the veteran's service medical 
records.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
consideration assistance to the Board. 

2.  The RO should issue a Statement of 
the Case in connection with the veteran's 
disagreement to the October 2003 rating 
decision that denied service connection 
for a left knee injury with degenerative 
changes and service connection for a 
right knee injury with medial meniscus 
tear and degenerative changes.  The 
veteran and his representative should be 
clearly advised of the need to file a 
Substantive Appeal if the veteran desires 
to complete an appeal on these issues and 
have them included in his current appeal.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified. 



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



